internal_revenue_service number release date index number ------------------------------ ------------------------ ------------------------------------------------------------ ----- --------------------------------------------------- ------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc ita b07 plr-140126-11 date november legend taxpayer state location acreage company line transmitter purchaser switching station city date date date ------------------------ ----------------------- ------------- -------------------------- ----------------- ------------------------------- ------------------------------------------------ -------------------------------------------- ----------------------------------------------- ----------------------------------------------------- ------------------------ -------------------------- ----------------- ------------------ plr-140126-11 date date a b c d e f g ------------- ---------------------- ---------- ------- ------- ------- --------- ------ ------ dear -------------- this letter responds to a letter dated date submitted by requesting a private_letter_ruling that certain circumstances will not prevent each wind turbine generator wtg in its project from being placed_in_service for purposes of the allowance for depreciation under sec_167 and sec_168 of the internal_revenue_code and the renewable energy_production_credit under sec_45 facts taxpayer represents that the facts relating to its request are as follows taxpayer a state limited_liability_company is developing a wind power generating facility the project that will be located in location taxpayer has executed long-term real_property leases with the landowners in the area of location on which the project will be constructed representing approximately acreage the main components of the project which will be owned by taxpayer include i the wind turbine generators and their attendant parts and ii the electrical gathering and transmission facilities including electrical substations the wind turbine generators and their respective towers and tower foundations the wtgs for the project will be constructed erected synchronized to the power grid and tested before date taxpayer intends to enter into a construction_contract with company for the design procurement and construction of the project taxpayer expects the construction_contract to be for a fixed contract value the construction plr-140126-11 contract will provide for the construction installation and testing of the wtgs the construction_contract also will provide for the construction installation and testing of the electrical gathering and transmission facilities including the electrical substation taxpayer will enter into agreements to maintain service and repair the wtgs and manage operate maintain and administer the project the construction_contract will provide that the project must achieve substantial completion by date including each wtg successfully passing all critical performance testing by such date taxpayer anticipates that each wtg will reach commercial operation as of such date meaning a wtg is ready for daily operation has been connected to the power grid and is capable of producing and delivering electrical energy to the power grid the specific number of wtgs and the average capacity of each wtg will be determined when a supplier is selected which selection will be based principally on a supplier’s ability to provide wtgs by date any wtg selected will transmit the electricity produced by the wtg to the initial step-up transformer at a it is anticipated that each wtg will have a nameplate_capacity between b and c each wtg is a self contained unit capable of operating independently of all other wtgs each wtg can be started up tested commissioned and synchronized to a power grid separately and independently of all other wtgs upon mechanical completion of each wtg each will be tested and each wtg will be connected to the project’s electrical gathering and transmission facilities once energized all of the components that make up each wtg will be tested to insure that each component has been installed properly and is working correctly and that the wtg as a whole is fully functional upon completion of the initial tests a performance test of each wtg which includes the generation of electrical power and the synchronization to the power grid will be performed successful completion of the performance tests will demonstrate that the wtg is capable of consistently performing its intended function on a routine basis the output of each wtg will be metered and transmitted from its step-up transformer along a taxpayer-owned buried electrical collection system to a taxpayer-owned substation this substation will have a dual-tap transformer to step-up the output from the individual wtgs to either d or e for a direct connection to the grid via a switching station along the line owned by transmitter the interconnection point is adjacent to the taxpayer-owned project substation and no significant taxpayer-owned transmission lines are required for grid interconnection transmitter must complete certain upgrades to the transmission system in the event the transmission upgrades provided by transmitter are not completed prior to date the taxpayer-owned substation will connect to the grid at d and switch to e upon completion by transmitter of the required upgrades as of date taxpayer expects to be capable of producing electricity at the full capacity of each of its wtgs subject_to wind conditions which are expected to allow for on an annual average a f capacity factor because taxpayer’s wtgs are plr-140126-11 expected to be operational as of date taxpayer expects to be operating substantially_all of its wtgs within the project on a daily basis producing power as of date and transmitting it to purchaser for purchase at the then purchaser market price it is anticipated that the wtgs will be delivered in date mechanical completion will occur in date commissioning of wtgs will take place during the period beginning date and ending date and the project as a whole will be substantially complete before date commissioning and testing of each wtg will take place as each wtg becomes ready the construction_contract will require that by date all necessary permits and licenses with respect to the wtgs will have been obtained the wtgs will have become synchronized to the power grid for its function of generating electricity for production_of_income the critical tests for the various components of the wtgs will have been completed the wtgs will have been placed in control of the taxpayer by the contractor and all site communications systems including the wtg control systems will have been installed and commissioned further taxpayer expects to have sold a non-de minimis amount of electricity by date the proposed switching station along the line serves as the point of interconnection between the project and the purchaser transmission system the current operating voltage of the line is d taxpayer will enter into an interconnection agreement with transmitter which will require transmitter to complete an additional circuit on the line in order to accommodate the new interconnection and will have an increased operating voltage of e it is expected that the interconnection agreement will require transmitter to use reasonable efforts to construct the switching station and the upgrade to the line together the transmission upgrades by the earliest feasible date but not later than date accordingly taxpayer expects to be able to deliver its project output as required under the power purchase agreement as of date transmitter is currently undertaking to determine if the transmission upgrades can be completed by date so that the project can transmit the power that it generates along the line at e the facilities study report prepared by transmitter on date indicated that the transmission upgrades are not expected to be completed until date in the event that the transmission upgrades cannot be completed by date the project will connect to the line at d and the projects production will be limited until the transmission upgrades are completed thus notwithstanding that the transmission upgrades to e may not be completed by date taxpayer expects to be delivering its project output as of date in the event of a delay in the transmission upgrades beyond date taxpayer can nevertheless deliver project output by making minor and temporary modifications to its taxpayer-owned project substation no modifications to the wtgs will be necessary in the event of such delay taxpayer intends to utilize the d tap on the line to deliver and sell output once the transmission upgrades are completed the taxpayer-owned transmission lines will be switched from the d tap of the transformers and to the e tap of plr-140126-11 the transformers taxpayer expects that utilization of the d taps will allow for delivery and sale of at least g of the project’s maximum expected output in the event of a delay in the completion of the transmission upgrades the d tap of the transformers would be used to facilitate testing commissioning and synchronization of each wtg thereafter each of the wtgs would be able to produce at its full rated capacity but due to the limitations of the d system prior to the completion of the transmission upgrades if the wtgs are operated simultaneously may be limited in the amount of energy it may transmit during any such delay taxpayer expects to operate a fluctuating number of wtgs in a manner that maximizes operating efficiency given the part load characteristics of the wtgs and the then current site specific wind conditions in some instances fewer wtgs will be operated at or close to full capacity in other instances a larger number of wtgs will be operated at less than full load in either case taxpayer expects to be able to operate the project at least at g of the project’s full-rated capacity ie in excess of h per month assuming modeled wind speeds taxpayer expects to rotate the operation of wtgs during the time prior to completion of the transmission upgrades so that a reasonably consistent number of operating hours is logged among all of the wtgs for warranty purposes once the transmission upgrades are completed the interconnection capacity will be sufficient to transmit the maximum output capacity measured in megawatts of all of taxpayer’s wtgs at the desired voltage purchaser could limit the output delivery from time to time known as curtailment of any or all wind farms linked to the purchaser market including the project curtailment could result at any time that the purchaser system is unable to handle all of the available output from wind farms linked to the system examples of situations that could result in curtailment include system upgrades or periods of high winds that result in transmission congestion taxpayer does not presently expect the project to be curtailed in this manner due to its location which is close to the load in city rulings requested taxpayer requests a ruling that the following will not preclude taxpayer from treating each wtg in its project as placed_in_service for purposes of the allowance for depreciation_deductions under sec_167 and sec_168 and the renewable energy_production_credit under sec_45 any temporary limited capacity of transmitter’s line if transmitter does not complete the transmission upgrades by date the temporary operation of taxpayer’s substation and transmission system at d to accommodate any such limitations of the line until transmitter completes the transmission upgrades and plr-140126-11 any curtailment by purchaser due to transmission congestion law and analysis sec_45 provides a renewable_electricity_production_credit for any taxable_year for each kilowatt hour of electricity which is i produced_by_the_taxpayer from qualified_energy_resources at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and ii sold by the taxpayer to an unrelated_person during such year sec_45 provides that qualified_energy_resources include wind sec_45 provides that a qualified_facility is one that is placed_in_service after date and before date sec_167 provides a depreciation deduction for the exhaustion wear_and_tear of property used in a trade_or_business or held_for_the_production_of_income sec_168 provides the rules of the general depreciation system with respect to the depreciation deduction under sec_167 for tangible_property placed_in_service after the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention sec_168 provides that 5-year_property includes any property modifying the language of sec_48 which is equipment which uses solar or wind_energy to generate electricity sec_1_167_a_-11 provides in part that property is first placed_in_service when first placed in a condition or state of readiness and availability for a specifically designed function it further provides that the provisions of sec_1_46-3 and d generally apply for purposes of determining the date on which property is placed_in_service revrul_94_31 1994_1_cb_16 provides the service’s published position on what constitutes a qualified_facility for purposes of sec_45 while noting the array of equipment used to generate electricity from wind_energy and deliver the final product the revenue_ruling concludes in part that the term facility under sec_45 means the wind turbine which includes blades gear box generator and a control and a communication mechanism together with the tower on which the wind turbine is mounted and the pad on which the tower is situated the revenue_ruling further concludes that each wind turbine together with its tower and supporting pad is a separate facility this definition is quite narrow excluding from the term facility support and delivery assets such as transformers on-site power collection systems monitoring and meteorological equipment and site improvements such as roadways and fencing in general property is placed_in_service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically designed function see sec_1_46-3 and sec_1_167_a_-11 of the federal_income_tax regulations placed_in_service is construed as having the same meaning for purposes of the investment_tax_credit under sec_46 and depreciation under sec_167 section plr-140126-11 d provides examples of when property is in a condition of readiness and availability one of those examples is equipment that is acquired for a specifically assigned function and is operational but undergoing tests to eliminate any defects see also revproc_79_40 1979_1_cb_13 where machinery and equipment were placed_in_service in the year critical tests with appropriate materials and operational tests were completed another example in sec_1_46-3 involved operational farm equipment acquired and placed_in_service in a taxable_year even though it was not practical to use such equipment for its specifically designed function in the taxpayer’s business of farming until the following year several tax_court cases have addressed placed_in_service questions in the context of electric power plants in olgethorpe power corp v commissioner tcmemo_1990_505 and 89_tc_710 facilities can be deemed placed_in_service upon sustained power generation near rated capacity however if the facility operates on a regular basis but does not produce the projected output it may still be considered placed_in_service 46_f3d_382 5th cir nonacq 1995_2_cb_2 in the action on decision for sealy power the service stated that at a minimum the property would have to have been in a state of readiness sufficient to produce electricity on a sustained and reliable basis in commercial quantities aod finally in revrul_84_85 1984_1_cb_10 a solid_waste facility that was experiencing operational problems such that it was unable to operate at its rated capacity was nonetheless considered to have been placed_in_service since it was being operated on a regular basis and saleable steam was being produced however if a facility is merely operating on a test basis it is not placed_in_service until it is available for service on a regular basis consumers power v commissioner t c pincite the above-referenced cases and rulings provide that the following are common factors to be considered in determining placed_in_service dates for power plants approval of required licenses and permits passage of control of the facility to taxpayer completion of critical tests commencement of daily or regular operations and synchronization into a power grid for generating electricity to produce income see generally revrul_76_256 1976_2_cb_46 and revrul_76_428 1976_2_cb_47 the focus in determining a placed_in_service_date is on ascertaining from the relevant facts and circumstances the date the unit begins supplying product in such a manner that it is routinely available and is consistent with the unit’s design it is necessary to examine relevant factors occurring both before and after the claimed placed_in_service ate so that the date can be verified however a facility does not have to achieve full plr-140126-11 design output to be placed_in_service as long as it is in the process of ramping up its production levels subject_to exceptions that are beyond the taxpayer’s control the service has generally required actual operational use as a prerequisite for an asset to be deemed placed_in_service see eg 675_f2d_113 6th cir to be a qualified_facility for wind credit purposes the facility each wtg must be placed_in_service before date in addition the wind_energy credit is available for a ten-year period which starts on the date the qualified_facility is originally placed_in_service similarly the period for tax depreciation of five-year_property such as the wtg begins when the depreciable wind equipment is placed_in_service for purposes of the wind_energy credit a facility is deemed to be placed_in_service when it would be deemed placed_in_service for depreciation purposes thus each wtg is deemed placed_in_service when it is placed in a condition or state of readiness and availability for a specifically assigned function ie to produce and deliver electricity generated from wind_energy based on the facts provided and applying those facts to the factors delineated in revrul_76_256 the taxpayer represents that as of date all necessary permits and licenses with respect to the wtgs will have been obtained the wtgs will have been synchronized to the power grid for its function of generating electricity for production_of_income the critical tests for the various components of the wtgs will have been completed the wtgs will have been placed in the control of taxpayer by the contractor and taxpayer expects to have sold a non-de minimis of electricity by that date taxpayer further represents that in the event of a delay in the completion of the transmission upgrades by date the taxpayer expects to operate a fluctuating number of wtgs in a manner that maximizes operating efficiency given the part load performance characteristics of the wtg and the then current site specific wind conditions taxpayer also expects to rotate the operation of wtgs during the time prior to the completion of the m substation upgrade so that a reasonably consistent number of operating hours is logged among all of the wtgs for warranty purposes this would result in an operating level of approximately g of the project full rated capacity daily operation at full rated capacity is not necessary to establish that the wtgs are placed_in_service even without the temporary delivery limitations or curtailments the site specific wind conditions could dramatically reduce daily wtg or project output as long as the wtgs are ready and available for use and producing commercial output on a regular basis operating at full rated capacity is not necessary to establish that the plr-140126-11 wtgs are placed_in_service see sealy power supra any additional curtailment of project output due to transmission congestion does not affect adversely the regular use of the availability for use and the production of commercial output by the wtgs conclusions accordingly based solely on the representations submitted by the taxpayer and the applicable law discussion above the taxpayer will not be precluded from treating each wtg in its project as placed_in_service for purposes of the allowance for depreciation_deductions under sec_167 and sec_168 and the renewable energy_production_credit under sec_45 by reason of any temporarily limited capacity of transmitter’s line if transmitter does not complete the transmission upgrades by date the temporary operation of taxpayer’s substation and transmission system at d to accommodate any such limitations of the line until transmitter completes the transmission or any curtailment by purchaser due to transmission congestion the above ruling is expressly conditioned upon taxpayer otherwise meeting the placed_in_service factors of revrul_76_256 for each of the wtgs before date and upon the operation of the wtgs in accordance with taxpayer’s representations this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives we are also sending a copy of the letter_ruling to the appropriate operating division director sincerely patrick m clinton patrick m clinton assistant to the branch chief branch income_tax accounting
